    Case 1:19-cv-05570-ENV-SMG Document 62 Filed 07/23/20 Page 1 of 2 PageID #: 736


                                                                              WWW.RIVKINRADLER.COM




STEVEN T. HENESY
P ARTNER
(516) 357-3308
Steven.henesy@rivkin.com
                                                 July 23, 2020
VIA ECF
Honorable Judge Steven M. Gold
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

           Re:   Government Employees Ins. Co., et al. v. Axial Chiropractic PC, et al.
                 Docket No. 1:19-cv-05570(ENV)(SMG)
                 RR File No.: 005100-02814

Dear Judge Gold:

This firm represents Plaintiffs Government Employees Insurance Company, GEICO Indemnity Company,
GEICO General Insurance Company, and GEICO Casualty Company (collectively “Plaintiffs” or
“GEICO”) in connection with the above-referenced matter. Together with counsel for Defendants Bruce
Bromberg, D.C., Axial Chiropractic P.C., Action Chiropractic P.C., Glenn Rosenberg, D.C., Glenn
Rosenberg, D.C., P.C. d/b/a South Shore Spinal Care, Lefcort MUA Chiropractic, P.C., Lawrence Lefcort,
D.C., and Robert Luca, D.C. (collectively, the “Defendants” and with Plaintiffs, the “Parties”) we jointly
and respectfully submit this letter, pursuant to the Court’s June 17, 2020 Order (Docket No. 61) to advise the
Court of the depositions scheduled by the Parties.

In particular, the Parties have agreed to the following deposition schedule:

           •      September 24, 2020 – Robert Luca, D.C.
           •      September 29 and 30, 2020 – GEICO corporate representative(s) pursuant to Fed. R. Civ. P.
                  30(b)(6)1
           •      October 1, 2020 – Glenn Rosenberg, D.C. and Glenn Rosenberg, D.C., P.C. d/b/a South
                  Shore Spinal Care


1
 Plaintiffs have raised and reserved objections to the Fed. R. Civ. P. 30(b)(6) notice served by Defendants Bruce
Bromberg, D.C., Axial Chiropractic, P.C., Action Chiropractic, P.C., Glenn Rosenberg, D.C., and Glenn Rosenberg,
D.C., P.C. d/b/a South Shore Spinal Care (collectively, the “Bromberg/Rosenberg Defendants”). However, Plaintiffs’
counsel and counsel for the Bromberg/Rosenberg Defendants have had preliminary discussions about these
objections, and intend to further meet and confer before making any request for the Court’s intervention. In addition,
counsel for Defendant Robert Luca, D.C. (“Luca”) has requested that one of these dates be reserved for their own
deposition pursuant to a Fed. R. Civ. P. 30(b)(6) notice – though Luca has yet to serve said notice. For clarity’s sake,
we have included the second deposition date in this schedule, and Plaintiffs reserve all rights and objections to the
prospective Fed. R. Civ. P. 30(b)(6) notice from Defendant Luca.
 Case 1:19-cv-05570-ENV-SMG Document 62 Filed 07/23/20 Page 2 of 2 PageID #: 737




Honorable Steven M. Gold
Page 2

         •      October 2, 2020 – Bruce Bromberg, D.C., Axial Chiropractic, P.C., and Action Chiropractic,
                P.C.
         •      October 7, 2020 – Defendants Lawrence Lefcort, D.C. and Lefcort MUA Chiropractic, P.C.

We appreciate the Court’s attention to this matter.

                                             Respectfully submitted,

                                             RIVKIN RADLER LLP

                                             /s/ Steven T. Henesy
                                             Steven T. Henesy

Cc:      All counsel of record (via ECF).




4904098.v1
